DETAILED ACTION
Response to Amendment
The response of September 7, 2022 is considered herein.
Claims 1-3 have been amended.
Claims 1-30 are pending, with claims 14-30 being withdrawn to the non-elected group.
Claims 1-13 are considered on the merits herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI (CN 102780093, assigned to HUAWEI).
Regarding claims 1, 6 and 7, HUAWEI teaches an electrolyte (1st paragraph of the Summary of the Invention section, bottom of page 1) comprising:
a lithium salt (page 2, l. 35);  
5a non-aqueous solvent (“non-aqueous organic electrolyte solvent”, page 2, l. 34-35); 
an alkyl sulfonate compound represented by Formula 2 (“sulfone additive” or “sulfone compounds”, ethyl methanesulfonate, page 2, line 36, page 3, line 6, wherein this composition fulfills the claimed formula 2 when both Q1 and Q2 are unsubstituted alkyls.  Moreover, this composition is taught in the specification as compound 2 (as in instant claim 6 as well) as an acceptable alkyl sulfonate); and
an unsaturated sulfone compound represented by Formula 3 (“sulfone additive” or “sulfone compounds”, ethyl vinyl sulfone, page 2, line 36, page 3, lines 6-7, wherein this composition fulfills the claimed formula 3 when Q3 is a vinyl group and Q4 is an ethyl group or C2 alkyl.  Moreover, this composition is taught in the specification as compound 3 (as in instant claim 7 as well) as an acceptable unsaturated sulfone compound as well). (HUAWEI teaches on page 3, lines 6-8 for the sulfone additive to comprise one or more of the listed compounds.  The selection of multiple of sulfone materials from the listed group, herein ethyl methanesulfonate and ethyl vinyl sulfone, is within the ambit of one or ordinary skill in the art to ensure the benefits of better high temperature stability and lower capacity loss (p. 3, l. 17-21) are realized.)
wherein the alkyl sulfonate compound is present in a range of about 0.001 part by weight to about 3 parts by weight with respect to 100 parts by weight of the electrolyte (HUAWEI teaches the sulfone materials to be present in a range of 1-10 wt% to the weight of the electrolyte (p. 3, l. 15, mass ratio of the sulfone compound), or 1 to 10 parts by weight with respect to 100 parts by weight of the electrolyte, overlapping with the claimed range of 0.001-3 parts by weight.  As discussed in the rejection of claim 1, the alkyl sulfonate material (ethyl methanesulfonate) is enumerated as a sulfone material of choice in HUAWEI.  Selection of an amount of the ethyl methanesulfonate within the range of HUAWEI and within claimed range is obvious and is within the ability of one of ordinary skill based on the guidance of HUAWEI, as these values enable the identified benefits of better high temperature stability and lower capacity loss (p. 3, l. 17-21).  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value in paragraph [0014].  The claimed range is still rendered obvious upon consideration of the values included by the “about” language deviation by the disclosure of HUAWEI.) and
wherein the unsaturated sulfone compound is present in a range of about 0.001 part by weight to about 3 parts by weight with respect to 100 parts by weight of the electrolyte (HUAWEI teaches the sulfone materials to be present in a range of 1-10 wt% to the weight of the electrolyte (p. 3, l. 15, mass ratio of the sulfone compound), or 1 to 10 parts by weight with respect to 100 parts by weight of the electrolyte, overlapping with the claimed range of 0.001-3 parts by weight. As discussed in the rejection of claim 1, the unsaturated sulfone compound (ethyl vinyl sulfone) is enumerated as a sulfone material of choice in HUAWEI.  Selection of an amount of the ethyl vinyl sulfone within the range of HUAWEI and within claimed range is obvious and is within the ability of one of ordinary skill based on the guidance of HUAWEI, as these values enable the identified benefits of better high temperature stability and lower capacity loss (p. 3, l. 17-21).  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value in paragraph [0014].  The claimed range is still rendered obvious upon consideration of the values included by the “about” language deviation by the disclosure of HUAWEI.).

Regarding claim 2,  HUAWEI teaches the sulfone materials to be present in a range of 1-10 wt% to the weight of the electrolyte (p. 3, l. 15, mass ratio of the sulfone compound), or 1 to 10 parts by weight with respect to 100 parts by weight of the electrolyte, overlapping with the claimed range of 0.01-1.5 parts by weight.  As discussed in the rejection of claim 1, the alkyl sulfonate material (ethyl methanesulfonate) is enumerated as a sulfone material of choice in HUAWEI.  Selection of an amount of the ethyl methanesulfonate within the range of HUAWEI and within claimed range is obvious and is within the ability of one of ordinary skill based on the guidance of HUAWEI, as these values enable the identified benefits of better high temperature stability and lower capacity loss (p. 3, l. 17-21).  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value in paragraph [0014].  The claimed range is still rendered obvious upon consideration of the values included by the “about” language deviation by the disclosure of HUAWEI.

Regarding claim 3,  HUAWEI teaches the sulfone materials to be present in a range of 1-10 wt% to the weight of the electrolyte (p. 3, l. 15, mass ratio of the sulfone compound), or 1 to 10 parts by weight with respect to 100 parts by weight of the electrolyte, overlapping with the claimed range of 0.01-1.5 parts by weight.    As discussed in the rejection of claim 1, the unsaturated sulfone compound (ethyl vinyl sulfone) is enumerated as a sulfone material of choice in HUAWEI.  Selection of an amount of the ethyl vinyl sulfone within the range of HUAWEI and within claimed range is obvious and is within the ability of one of ordinary skill based on the guidance of HUAWEI, as these values enable the identified benefits of better high temperature stability and lower capacity loss (p. 3, l. 17-21).  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value in paragraph [0014].  The claimed range is still rendered obvious upon consideration of the values included by the “about” language deviation by the disclosure of HUAWEI.

Regarding claim 4,  HUAWEI teaches the sulfone materials to be present in a range of 1-10 wt% to the weight of the electrolyte (p. 3, l. 15, mass ratio of the sulfone compound), or 1 to 10 parts by weight with respect to 100 parts by weight of the electrolyte.  Selection of an amount of the total amount of sulfone materials (ethyl vinyl sulfone and ethyl methanesulfonate) present in the range of HUAWEI and within the claimed range is obvious and is within the ability of one of ordinary skill based on the guidance of HUAWEI, as these values enable the identified benefits of better high temperature stability and lower capacity loss (p. 3, l. 17-21).  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value in paragraph [0014].  The claimed range is still rendered obvious upon consideration of the values included by the “about” language deviation by the disclosure of HUAWEI.

Regarding claim 5, HUAWEI teaches the use of ethyl methanesulfonate (which reads on the “alkyl sulfonate compound”), as disclosed in the page 3, line 6, rendering Q1 as a methyl group and Q2 as an ethyl group (both unsubstituted).  HUAWEI further teaches the use of ethyl vinyl sulfone (which reads on the “unsaturated sulfone compound”), as disclosed in page 3, lines 6-7, rendering Q3 a vinyl group and Q4 an ethyl group (both unsubstituted).

Regarding claim 8, HUAWEI teaches the electrolyte to comprise the lithium salt, non-aqueous solvents, sulfone compounds, saturated cyclic ester and unsaturated cyclic ester compounds on page 2, lines 5-16.  Moreover, HUAWEI further teaches an exemplary embodiment as application scenario 1 on page 3 indicative of a non-aqueous electrolyte.  None of the components in either the listing on page 2 or the example of page 3 comprise an aromatic hydrocarbon compound or an aromatic hydrocarbon compound substituted with a halogen, fulfilling the claim.

Regarding claim 9, HUAWEI teaches the lithium salt to comprise at least one of LiPF6, LiBF4, LiCF3SO3, Li(CF3SO2)2N, a compound represented by Formula 24 (LiBOB), or a compound represented by 5Formula 25 (LiDFOB), as disclosed in the p. 3, l. 31-34.

Regarding claim 10, HUAWEI teaches the electrolyte concentration to be in the range of .5-1.5 mol/L on p. 3, l. 34, overlapping the claimed range of about 1.1 moles per liter to about 2.5 moles per liter, rendering it obvious.  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value.  The claimed range is further rendered obvious upon consideration of the values included by the “about” language deviation, wherein the lower end point of the claimed range is reasonably considered as .77 mol/L (30% less than the lower value 1.1 moles/L).  This value is still rendered obvious by the range disclosed in HUAWEI. 

Regarding claim 12, HUAWEI et al teaches the use of “any one or more” of an array of sulfone and sulfonate materials, on page 3, l. 6-8 and makes use of a pair of those in the interpretation by the examiner in the rejection of claim 1 as the alkyl sulfonate and unsaturated sulfone.  The selection of an additional sulfonate or sulfone material (such as n-butyl sulfone for example, but any sulfone or sulfonate listed) from the list of HUAWEI would enable the desired functionality of high temperature stability, as identified on p. 3, l. 17-21, while fulfilling the claim as written.

Regarding claim 13,  HUAWEI teaches the sulfone materials (including the “sulfur-containing compound” of the instant claim) to be present in a range of 1-10 wt% to the weight of the electrolyte (p. 3, l. 15, mass ratio of the sulfone compound), or 1 to 10 parts by weight with respect to 100 parts by weight of the electrolyte.  As discussed in the rejection of claim 1, the additional sulfone material (such as n-butyl sulfone, as an example but any of the listed materials outside of ethyl methanesulfonate or ethylvinyl sulfone) is enumerated as a sulfone material of choice in HUAWEI.  Selection of an amount of the additional sulfone material or “sulfur-containing compound” within the range of HUAWEI and within claimed range is obvious and is within the ability of one of ordinary skill based on the guidance of HUAWEI, as these values enable the identified benefits of better high temperature stability and lower capacity loss (p. 3, l. 17-21).  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value in paragraph [0014].  The claimed range is still rendered obvious upon consideration of the values included by the “about” language deviation by the disclosure of HUAWEI.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI as applied to claim 1 above, and further in view of DING et al (Ding, Yuanlei, et al. “A Safe and Superior Propylene Carbonate-Based Electrolyte with High-Concentration Li Salt.” Pure and Applied Chemistry, vol. 86, no. 5, 2014, pp. 585–591., https://doi.org/10.1515/pac-2013-1120.).
Regarding claim 11, while HUAWEI teaches the use of non-aqueous solvents comprising gamma-butyrolactone and a saturated cyclic ester on page 2, l. 6 and details the use of ethylene carbonate as a poor solvent choice as it renders poor chemical stability at temperatures over 60°C, an unsafe and unstable electrolyte (p. 1, l. 17-18, 31-33).
DING et al is directed to an electrolyte comprising a solvent which seeks to provide superior safety performance (beginning of the 1st full paragraph of page 586) and stability (end of the 1st full paragraph of page 586) at higher temperatures (1st full paragraph of page 588), just as in HUAWEI et al.  DING et al further teaches the use of a propylene carbonate solvent within an electrolyte renders superior thermal stability at the higher temperatures of HUAWEI (1st full paragraph of page 588, figure 2, wherein temperatures over 60°C are shown to still have thermal stability).  Moreover, DING et al teaches the use of a propylene carbonate-based solvent to have increased safety properties due to its boiling and flash points while being readily available for ease of use within the electrolyte (p. 586, 1st full paragraph).
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the propylene carbonate solvent of DING et al as the solvent of HUAWEI because use of the propylene carbonate solvent enables increased safety and high temperature performance while providing easy availability for use.
Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive.
The applicant details the benefits of the alkyl sulfonate and unsaturated sulfone within a high nickel content battery device on pages 13-14, recounting paragraphs from the specification which detail qualitative improvements (such as reduced gas generation and enhanced life span, as disclosed in paragraphs [0076]-[0081]). 
The statements of paragraphs [0076]-[00081] are general, objective statements as to the benefit of materials claimed. If the applicant is seeking to use this as representative of unexpected results, the statements do not establish a comparative value to gauge the level of gas generation or enhanced life span compared to prior art, such as HUAWEI et al, rendering the examiner unable to establish from these passages if the results are unexpected and significant. 
On page 15 specifically, the applicant argues examples 4, 5 and 6 of the instant specification render an electrolyte with “significantly reduced gas generation and reduced direct current internal resistance (DCIR) increase rate” as compared to other batteries.
Firstly, the examiner disagrees the results are significant and unexpected. Examples 4-6 all show the use of 0.3 wt% EVS (ethyl vinyl sulfone) and 0.3 wt% MMSN (methyl methanesulfonate). This is not commensurate or indicative of the scope of the claims which encompasses a wide range of materials and weight percentages. As discussed in MPEP section 716.02(d) (I), while a species can show unexpected results over a claimed range or genus, in this instance it is the position of the examiner the evidence is not sufficient as there is “no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.”. Herein, this is applicable as the formulas encompass a wide range of sulfonates and sulfones while still also representing 3 orders of magnitude worth of weight percentages (and relative language such as “about” quantifying said percentages rendering more lack of finite values) which will show the alleged unexpected results. There is no reason to assume the same results would be shown over the entire genus and composition range of materials within the claim, nor that the claimed range is critical. Furthermore, the results which are alleged to show unexpected benefit (examples 4-6) are do not have reduced gas generation or reduced DCIR compared to than that of example 1 which uses only an MMSN material, not both a sulfonate and sulfone as required by the claim, rendering a less significant or beneficial product. For this reason, the benefits are not unexpected or significant nor is the claimed range established as critical.
Secondly, it is unclear what portion of the claim HUAWEI et al does not render obvious. HUAWEI et al discloses the same electrolyte species to be present in a range which encompasses the claimed composition amounts. For this reason, a showing of alleged unexpected findings with no criticality would not overcome the prima facie case of obviousness set forth to address the subject matter of claim 1.
On page 15 of the remarks, the applicant argues HUAWEI et al shows the use of methyl sulfonylbenzene and sulfolane and does not disclose an example with the claimed sulfone and sulfonate in the disclosed amounts. The applicant continues to argue the sulfolane material does not provide the same benefits.
The prior art's mere disclosure of more than one alternative does not
constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2145. As HUAWEI et al does not criticize, discredit, or otherwise discourage the solution claimed (the selection of the ethyl vinyl sulfone and ethyl methanesulfonate), the reference does not teach away from the combination. "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In addition, analysis of the compositions not relied upon in the rejection is a moot argument in response to the rejection. The applicant is simply analyzing the reference in a piecemeal fashion, picking and choosing portions not described in the rejection itself.
On page 16, the applicant argues HUAWEI et al does not address the same problem (such as the problems associated with lithium metal composite oxides with a high Ni content) to render a device with reduced gas generation and decreasing DCIR increase rate via the use of the sulfone and sulfonate materials in the claimed content range.
The prior art need not recognize the same problems to establish the selection of the same materials in the same amount. Moreover, HUAWEI et al provides reasoning to selecting the same materials in the same amount as claimed, enabling one of ordinary skill to select the claimed features, regardless if they are the same as the instant application. Regarding the selection of materials, HUAWEI et al teaches the claimed materials are effective at establishing a battery with better high temperature stability and lower capacity loss using the materials claimed. Moreover, HUAWEI et al teaches the use of multiple of the materials disclosed to render said benefit. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Even if the materials were not selected to solve the claimed problem, the same product is rendered obvious. In response to applicant's argument that HUAQEI et al does not address the benefit of the claimed electrolyte with lithium metal composite oxide with a high Ni content, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the specific range of amounts, the ranges claimed are not established to be critical based on the relative language of the specification/claim (“about”) and the examples of only one value within the claimed range which lacks specificity. HUAWEI discloses the use of the claimed materials in a proportion of 1-10 wt%. Therefore, based on HUAWEI et al, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); MPEP § 2144.05.I.
The applicant argues the KOH et al reference does not constitute prior art based on common ownership.
The examiner agrees the KOH et al reference is no longer available as prior art, based on the statement of common ownership.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        10/5/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721